Citation Nr: 1415282	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-40 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for service-connected chronic adjustment disorder with mixed features of anxiety and depression.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and F.S.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  Some of this time was in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Among other things, service connection was granted and an initial 30 percent rating was assigned for chronic adjustment disorder with mixed features of anxiety and depression therein.  The Veteran appealed this rating.

While this matter was pending on appeal, the Veteran moved to Nashville, Tennessee.  Jurisdiction accordingly was transferred to the RO there.  The Veteran and F.S., his wife, testified before the undersigned Veterans Law Judge at a hearing at this RO in May 2013.  Based on review of his paper and electronic claims files, this matter is not adjudicate at this time but rather is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Although the delay entailed by a remand is regrettable, the Board cannot adjudicate the Veteran's claim for an initial rating higher than 30 percent for service-connected chronic adjustment disorder with mixed features of anxiety and depression at this time.  Additional development indeed is needed prior to adjudication by the Board to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into January 2012 have been obtained.  It was indicated in the last adjudication of this matter, which was via a February 2013 supplemental statement of the case (SSOC), that they were available from facilities in both Milwaukee and Nashville.  Only records from facilities in Milwaukee are contained in the paper and electronic claims files, however.  Some of them concern the Veteran's receipt of mental health care.  In addition, he testified at his May 2013 hearing that he moved to Nashville in August 2011.  He further testified that he had just gotten a prescription for psychiatric medication from a primary physician there.  Whether this physician is with VA or private was not specified.

Thus, there may be such records from facilities in Milwaukee, notwithstanding the move as there are records following it, dated since January 2012.  Also, there may be outstanding pertinent VA treatment records from facilities in Nashville dated any time since August 2011.  A request or requests for the aforementioned VA treatment records must be made.  This is particularly true as VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

When the existence of records not in government custody is discovered, the claimant must be asked either to submit them to VA or to provide enough information to identify and locate them along with an authorization for their release to VA. 38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013). If information and authorization is provided, reasonable efforts to procure the records consist of making an initial request and one or more follow-up requests if necessary. 38 C.F.R. § 3.159(c)(1) (2013). The claimant must be notified if requested records cannot be or are not obtained. 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

If the Veteran's aforementioned testimony referred to a private, not VA, primary physician, then there may be outstanding pertinent private treatment records.  He must be afforded an opportunity to either submit any such records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notice to him and his representative if they are unsuccessful also must be made as necessary.

II.  Medical Examination

The duty to assist requires that all medical examinations provided by VA be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991). A VA examination is adequate when it allows the Board to perform a fully informed adjudication. Barr, 21 Vet. App. at 303. VA medical examinations must be based upon consideration of the Veteran's entire history.  Stefl, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Examinations for increased rating claims further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

In May 2009, the Veteran underwent his only VA medical examination concerning his mental health.  This examination is of considerable age as it was conducted almost five years ago.  Additionally, there are indications that the Veteran's service-connected chronic adjustment disorder with mixed features of anxiety and depression has gotten worse since the examination was conducted.  The Global Assessment of Functioning (GAF) scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  The Veteran's GAF score was 65 at the time of his examination.  An August 2009 VA treatment record documents a GAF score of 58, however.

Also, the examination found that the Veteran had excellent recall, attention, and concentration and that he had a few close friends.  Yet, he and F.S. testified at the hearing that he had memory problems, and he described difficulty concentrating, while his wife noted that his only socialization other than with family is through church.  Thus, the Veteran must be afforded the opportunity to appear for a contemporaneous VA examination.  Arrangements must be made in this regard.
Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran from facilities in Milwaukee dated from January 2012 to present-and from facilities in Nashville dated from August 2011 to present.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran either to submit any pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination regarding his service-connected chronic adjustment disorder with mixed features of anxiety and depression.  The examiner must review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also must document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  All tests and assessments deemed necessary should be performed, the results of which shall be included in the report.  Finally, the report should assign a GAF score and contain opinion as to the Veteran's level of occupational and social impairment.

4.  Lastly, readjudicate the claim for an initial rating higher than 30 percent for his service-connected chronic adjustment disorder with mixed features of anxiety and depression.  If the determination is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC. However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to report for a scheduled VA examination, for example, may result in denial of the benefit sought. 38 C.F.R. § 3.655 (2013). He is advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment. The law requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

